DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/5/19 and 5/5/21 is being considered by the examiner.

					Claim Status
	Claims 1-16 are pending and are examined. Claims 17 and 18 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5, the limitation “jagged teeth arranged differently on said puncturing surface” lacks clarity. What is the arrangement of the jagged teeth being 

Claims 6, 7, 8, and 9 are rejected by virtue of being dependent on a base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curry (US Pub 2011/0212002).

Regarding Claim 1, Curry teaches a puncturing element, comprising a puncturing surface having a formation adapted to ensure a gradual puncturing of a puncturable surface, said puncturing surface comprising at least one jagged tooth ordered in an inclined manner, and wherein said puncturing surface is disposed at an angle relative to the puncturable surface to facilitate gradual pouring of liquid by gravitational force (Fig. 23B, Fig. 26C, note the sharp and jagged puncturing element in the container. [0088] The choice of the material of funnel 1 and cutting rib(s) 6 is dependent upon a number of factors including manufacturing constraints, chemical suitability, ability to form a sharp point or knife edge, and the like. [0123] FIGS. 25 and 

Regarding Claim 2, Curry teaches a puncturing element, according to claim 1, further comprising a base portion adapted to support the puncturing surface (Fig. 23B, Fig. 26C, note the sharp and jagged puncturing element in the container. Container is adapted to support the puncturing surface. There is also a base that the puncturing element sits on within the container. That base is also adapted to support the puncturing surface).  

Regarding Claim 3, Curry teaches the puncturing element according to claim 1, wherein the at least one jagged tooth has a sharp tip (Fig. 23B, Fig. 26C, note the sharp and jagged puncturing element in the container. There are at least 3 sharp tips shown in Fig. 23 for example).  

Regarding Claim 4, Curry teaches the puncturing element according to claim 2, wherein the base portion is adapted to be attached or secured to an apparatus (See container in Figs. 23B and 26C).  

Regarding Claim 5, Curry teaches the puncturing element according to claim 1, wherein the puncturing surface comprises jagged teeth arranged differently on said 

Regarding Claim 6, Curry teaches the puncturing element according to claim 5, wherein the jagged teeth are arranged in either a uniform spaced pattern or in a non-uniform pattern (note in Fig. 23B the jagged teeth are arranged linearly but are spaced differently and are dimensionally different. This would be a non-uniform pattern).  

	Regarding Claim 7, Curry teaches the puncturing element according to claim 6 wherein the patterns include a circular or row-by-row arrangement (Fig. 23B shows one row of jagged teeth. From a bird’s eye view, the jagged teeth are formed in a circular container).  

Regarding Claim 8, Curry teaches the puncturing element according to claim 5, wherein the height of each tooth is varied, so that one or more of the teeth are shorter or longer than others to allow gradual cutting or puncturing of the puncturable surface (the height of each tooth varies depending on which part of the tooth one is looking at. Some parts are higher and some parts are lower when comparing each tooth to the other. See Figs. 23B and 25B as two examples).  

Regarding Claim 9, Curry teaches the puncturing element according to claim 8, wherein each of the jagged teeth has the same length, while they are being ordered in an inclined manner as to allow gradual cutting or puncturing of the puncturable surface 

Regarding Claim 10, Curry teaches an apparatus, comprising: a) at least one puncturing element having a formation adapted to ensure a gradual puncturing of a puncturable surface according to claim 1 (see teachings of Curry as above in claim 1); and 
b) at least one liquid filled chamber this is sealed with an openable liquid seal ([0094] The size and quality of the piercing and cutting of pierceable membrane 160 can degrade as the cut propagates due to the loss of tension in pierceable membrane 160. This loss of tension may result in incomplete cutting of pierceable membrane 160 and incomplete or slow release of the content of reservoir 102 into interior chamber 2 of funnel 1.), wherein the at least one puncturing element allows gradual puncturing of the openable liquid seal as to facilitate gradual pouring out of liquid contained in said chamber by gravitational force ([0062] In a specific embodiment of the present invention, pierceable membrane 160 is of sufficient strength and the seal between pierceable membrane and sealing surface 106 is sufficiently strong that the substance retained within reservoir 102 cannot be released by vacuum pressures. [0063] The thickness of pierceable membrane 160 can vary according to application of use, and preference of the user. Desirably, pierceable membrane 160 has a thickness of about two thousandths of an inch. However, the specific thickness of the membrane will be determined by factors such as, nature of the substance, nature of the sample, overall dimensions of the container system, chemical composition of the membrane, tendency 

Regarding Claim 13, Curry teaches the apparatus according to claim 10, further comprises a mixing chamber of wherein the base portion of the at least one puncturing element is coupled to an inner surface of the apparatus this is disposed at an angle relative to the mixing chamber ([0128] As depicted in the figures, vial 500 is generally cylindrically shaped with an open end for removable or fixed attachment to the second end of funnel 1, and chamber 530 for receiving a sample. Mixing chamber would be the vial where the sample released from the chamber is collected).  

Regarding Claim 14, Curry teaches the apparatus according to claim 10, wherein the puncturing surface of the at least one puncturing element is disposed at an angle relative to the openable liquid seal of the at least one liquid filled chamber ([0137] Continued closure moves piercing tooth (or teeth) 42 through pierceable membrane 160, disrupting pierceable membrane 160, and thereby producing an opening in the sealing membrane to enable the substance to enter chamber 2).  

Regarding Claim 15, Curry teaches the apparatus according to claim 10, the at least one puncturing element is capable of puncturing the openable liquid seal of the at least one liquid filled chamber, thereby facilitating gradual pouring out and mixing of the liquid ([0060] When attached to sealing surface 106, pierceable membrane 160 acts as a physical barrier to releasably store a substance within reservoir 102. [0090] As shown 

Regarding Claim 16, Curry teaches the apparatus according to claim 10, wherein the apparatus is an assay device for determining the presence and/or amount of an analyte of interest in a sample (the apparatus as taught by Curry is capable of being used for determining the presence and/or amount of an analyte of interest in a sample. For example, the solution collected in the vial 500 could be assayed for the presence of an analyte).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Curry (US Pub 2011/0212002).

Regarding Claim 11, Curry teaches the apparatus according to claim 10.
Although Curry teaches a chamber, Curry is silent to wherein the at least one liquid filled chamber comprises a liquid volume of between 0.5 ml and 1.5 ml.
Curry teaches [0067] Lid 100 and reservoir 102 can be sized to accommodate a range of volumes of a substance. In the specific embodiment in which the substance is a reagent for preserving biological samples, such as nucleic acid containing saliva samples (a liquid sample), reservoir 102 accommodates about 0.1 ml to about 10.0 ml of the preserving reagent. The lower amount of about 0.1 ml of preserving reagent is particularly suitable in the example in which the sample is cerebral spinal fluid, although it would also be useful for other sample types. With respect to the higher amount of about 10 ml of preserving reagent, this amount is particularly useful in the example when the sample is urine, although it would also be useful for other sample types. Typically, other sample types such as blood, saliva, etc. would require an intermediate amount of preserving reagent, for example, in the range of from about 0.2 ml to about 5.0 ml.


Regarding Claim 12, Curry teaches the apparatus according to claim 10, wherein the openable liquid seal is a laminated aluminum heat sealed seal ([0060] Optionally, the membrane is comprises foil, or thin sheets of aluminium, with the surface exposed to the substance, being coated, or being a layer made from, a material than remains non-reactive with the stored substance(s), and the seal having a thickness (the seal would inherently have a thickness. Curry teaches [0063] The thickness of pierceable membrane 160 can vary according to application of use, and preference of the user. Desirably, pierceable membrane 160 has a thickness of about two thousandths of an inch. However, the specific thickness of the membrane will be determined by factors such as, nature of the substance, nature of the sample, overall dimensions of the container system, chemical composition of the membrane, tendency of membrane to puncture and propagate a tear, and transportation and storage conditions. One thousandth of an inch is 25.4 microns so 2 times that would be 50.8 microns. This is of the same order of magnitude as 80 microns.
Curry is silent to the seal having a thickness of 0.08 mm (Examiner notes 0.08 mm equal 80 microns.) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the thickness of the seal in the device of Curry to be 0.08 mm in order to be of similar order of magnitude but slightly thicker for simpler manufacturing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798